Clark, J.
(dissenting). If an instruction respecting the included offenses as provided by the statute quoted by Mr. Justice Bird may be omitted and excused on the ground of the failure of counsel to prefer a request upon the subject, why may not a failure to instruct upon any subject be likewise excused, or, indeed, a failure to charge the jury at all? The correct rule was announced in People v. Garner, 211 Mich. 44, and in People v. Harvey, 212 Mich. 393.
Judgment should be reversed, defendant remanded to the custody of the sheriff of Wayne county, and a new trial ordered.
Moore and Fellows, JJ., concurred with Clark, J.